Houston, J.,
concurring:
Before the statute of 27 Henry 8, c. 10, commonly called the statute of uses, no jointure settled on a wife, either before or after marriage, could bar her dower at common law. Vernon’s Case, 4 Rep., 1, because by the rule of the common law a right or title which any one had to any estate of inheritance or freehold, as an estate for life which dower is at common law, could not be barred by acceptance of any manner of collateral satisfaction or recompense for it, but could only be barred by release or confirmation, or by an act which was tantamount to a release or confirmation. And for that reason prior to the statute the wife took both her jointure and her dower at common law on the death of her husband.
But by the enactments of the statute a jointure made before marriage possessing the qualities required by its provisions is declared to be a bar to the widow’s claim of dower, for it is expressly provided in the eighth section of it, that if any wife then had, or should thereafter have, manors, lands, tenements or hereditaments unto her given or assured after the marriage for the term of her life or otherwise in jointure (except the same be made to her by act of Parliament), and the said wife should survive her said husband then and in that case she should be at liberty to refuse on the death of her said husband to have and take the lands and tenements so to her given, appointed or assured during the coverture, for the term of her life, or otherwise in jointure, and thereupon to have, ask, demand and take her dower by writ of dower, or otherwise, according to the common law, of and in all such lands, tenements and hereditaments as her husband was and stood seized of any estate of inheritance at any time during the coverture. Clancy on Husband and Wife, 212, 213. And .the court first ruled the former as a necessary implication from this provision of the eighth section merely, for the statute contains no such express provision as ours does.
And accordingly it was ruled as early as Vernon’s case after the passage of the statute in which the jointure was made after the marriage, that if a jointure be made to a woman before marriage, *125and be in conformity with the requisites of the act, the wife cannot waive it after the husband’s death and take her dower, as she may of a jointure made to her after the marriage, and that by force of the above recited proviso of the statute, for if the provision be made after the marriage, then she is not bound by it, whether it be conformable or not to the requisites of the act, but may after her husband’s death waive it and prefer her dower, or might elect to accept and take it in lieu and satisfaction of her dower at her will and pleasure in the latter case, of course. And therefore when made after the marriage her right of election between it and her dower at common law was expressly secured to her by the statute itself.
According to Lord Coke’s definition of it one of the requisites to the making of a perfect jointure within the statute, it must either'be expressed or averred to be in satisfaction of the wife’s dower, and while the statute was never inforce in this State or the territory which now constitutes it, although we find in a few of our colonial statutes some brief and general recognitions of what were then denominated as settlements in the nature of jointures in lieu of dower without any other definition or qualification of them, it is not at all improbable that the early and rigid rulings in the courts of England in regard to that particular requisite, led to the adoption of an express provision to the contrary in our first statute enacted in the year 1816 in relation to devises to wives in lieu of dower, which provides that if any testator shall after the passing of said act devise to his wife any portion of his real estate, such devise shall be deemed and taken to be in lieu and bar of her dower out of the estate of her deceased husband in like manner as if the same was so expressed, unless such testator shall by his last will and testament declare otherwise, any law, usage or custom to the contrary notwithstanding: provided that nothing in this section contained shall deprive the widow of her choice, either to dower or the estate so devised, which choice shall be made before the Orphans’ Court of the county in the mode prescribed in it. Digest of 1829, p. 168.
Under the statute of 27 Hen. 8. c. 10, it was early ruled that a devise by will was no bar of dower, unless it was expressly stated in it to be in satisfaction of dower; but if it was expressed *126in the will to be in satisfaction of dower, then it was a bar. Co. Lit. 36 b., and after stating in connection with these several other rulings not necessary now to be noticed, Mr. Clancy in his Treatise of the Rights, Duties and Liabilities of Husband and Wife at Law and in Equity, adds, “ Such are the various decisions which have been made on the sufficiency of conveyances to constitute a legal bar of dower within the statute of 27 Hen. 8. A distinction must, however, be observed between the operation of a deed and a devise conveying a provision to a woman as a jointure; if it be a deed the estate conveyed by it may be averred to be for the jointure of the wife, although it be not so expressed in the instrument, but if the land be devised by a man to his wife for the term of her life generally, it cannot be averred tobe for the jointure of the wife, and in satisfaction of her dower.” Clancy on Husband and Wife, 212; Vernon’s Case, 4 Rep. 4. The substantial reason for which was that the whole will concerning lands by the statutes 32 and 34 Hen. 8'ought to be in writing, and no averment ought to be taken out of the will which can’t be collected by the words contained in the will. And immediately following the passage above quoted, Mr. Clancy further adds, “ Another distinction to be observed is between conveyances made of estates in lieu of dower before, and after the marriage has taken place. If the settlement be before marriage, and be in conformity to the requisites of the act, then the widow will be bound by it, and cannot claim her dower; but if the provision be made after marriage, then she is not bound by it, whether it be conformable or not, but may after her husband’s death, waive it, and prefer her dower.” And in which case she was put, as we have before said, to her election between the two, for she could not have both, no more than a widow in case of a devise to her of any part of the real estate of her deceased husband now under our statute of 1816, can take it and her dower also, with this marked distinction between the two statutes in this respect, that under the English statute it must be declared in the will to be in bar or satisfaction of her dower, while under our statute such a devise of any portion of his real estate is to be deemed and taken to be in lieu and bar of her dower, as if the same was so expressed, unless declared otherwise in the will. And as these are strictly legal enactments by legislative power and authority in both coun*127tries, they constitute the supreme law on the subject in each of them respectively, and therefore it is sufficient to say in all such cases ita lex scripta est.
But the defence in bar of dower set up in the case now before this court, is claimed to be • an equitable defence purely consisting of an agreement entered into between William McCaulley and Sabilla McCaulley, his wife, after their marriage to settle upon her by their deed of trust through the intervention of Robert Wad-dell, as her trustee, all the property, real, personal and mixed belonging to her at the time of the marriage, to her sole and separate use, control, management and disposition, as fully as if she were a femme sole, for and during the life time of her said husband, William McCaulley, upon the express condition only that the said Sabilla McCaulley should and would pay all her own debts due from her before said marriage, and renounce all interest in the real and personal estate of her said husband, the said William Mc-Caulley, except what he may give and devise to her by his last will and testament or by deed or other instrument during his lifetime, and when requested by her said husband join with him in any deed or deeds for the conveyance of his real estate or any part or parts thereof, and which covenant he performed by devising to her one-eleventh part of all his real and personal estate in his last will and testament in lieu of her dower, and therein referring to this stipulation of hers in the agreement as warranted by it.
Notwithstanding, however, a jointure settled on a woman previous to her marriage with the intention that it should be a bar to her claim of dower, might be wanting in many of the particulars requird by the statute in England, still it might secure as sufficient a provision for her, as if it wére precisely conformable to all the requisites of it, and therefore it would be unjust that a widow in such a case should take advantage of the defect, and have both jointure and dower; and accordingly, to prevent this injustice where such a settlement had been made, a court of equity acting on the consciences of the parties would enforce a compliance with the contract by the widow, and restrain her from suing for dower. Nevertheless, although the 27 Hen. 8, will be so far restrained in its operation, equity in the exercise of this jurisdiction will always attend to the distinction made by the statute itself between pro*128visions settled before and during the marriage ; for if they be before marriage the Court following the act, will consider them bars to dower; but, if during the marriage, then the widows will not be obliged to take such provisions in lieu of their dower, but will be at liberty to accept or reject them. And the reason for making widows abide by the provisions settled on them before marriage, and leaving them the power of selection between a provision made during marriage and their dower, seems to be this, that as before marriage they were sui juris, and capable of contracting, they shall be bound by such engagements; but as they were incapable of contracting during their marriage, they shall be at liberty after the marriage to choose the provision most advantageous to them. Such is the doctrine laid down by Mr. Clancy on the authority of the cases ruled in England on the subject up to the publication of his work, and which has not been substantially varied from since that time it is believed. Clancy on Husband and Wife, 219, 220.
And yet, as I have before said, notwithstanding the statute of 27 Hen. 8, never had any operation or effect, per se in this State or the territory now composing it, as the provisions of our colonial statutes, and particularly of our act of 1816, in relation to jointure and devises by testators of any portion of their real estate to their widows in lieu of dower, and the election thereby secured to them in such cases, were evidently derived from that statute, it strikes me that the well established principle and distinction ruled in the Courts of Equity in England between such contracts made by a husband and wife before and during their marriage, apply with even greater force in such cases under our statute than under the English statute, inasmuch as the provisions of our statute in both respects are drawn apparently by design in stricter and more imperative terms than those of the English statute; for while under the statute of 27 Hen. 8 the ruling of the court on the first point that where the jointure was made before marriage it was a bar to the claim of dower and admitted of no election, was by implication merely, nor was anything said in it as to the age of the intended wife, our statute expressly provides in the 3d Section of it in relation to jointure that “ If a woman of the age of twenty-one-years or upwards, (under the English statutes, she may be a minor *129still) prior to and in contemplation of marriage, shall, by agreement, accept an estate in, or a charge upon, real estate, to take effect at or before the decease of her intended husband, and to continue during her life, as a provision for her support in lieu of dower in the real estate of her intended husband, such estate, or charge, shall be valid, and shall be a bar to her demand of dower in such real estate.” While at the same time the provision in our statute in relation to the “ Election of Dower or Devise ” is also characterized by increased strictness in the phraseology of it when compared with the corresponding provision in the English statute. It is as follows: “ Sec. 5. If a testator shall devise to his wife any portion of his real estate, such devise shall be deemed and taken to be in lieu and bar of her dower out of the estate of her deceased husband, unless such testator shall, by his last will and testament, declare otherwise; but the widow shall have her election either to dower or the estate so devised.” And such being the marked difference between the provisions of the two statutes, the better is the reason, I think, why this court in the exercise of the equitable jurisdiction invoked in this case on behalf of the appellants, should be governed by the distinction made in the equity decisions in England between provisions made in lieu of dower before and during marriage: for by the express and positive terms of our statute there are but two methods in which the right of dower given by it may be barred, one by a formal jointure made before marriage as prescribed in the 3d Section, and the other by a devise of some portion of his real estate by a testator to his widow, as prescribed in the 5th Section of it, and which is thereby always made subject to her election after his death.
In support of the equitable defence set up against the claim of dower in this case one of the first authorities to which the counsel for the appellants have referred us, is the case of Farrow v. Farrow, 1 Del. Ch. Rep. 457, before Chancellor Ridgely in the Orphan’s Court of Kent County, February Term, 1822, but in that case, which was six years after the enactment of our present statute, and when it constituted the only statutory provisions then in force in the State in regard to jointures or devises of real estate and election in lieu of dower, he fully recognized as existing under them in this State the distinction between a contract made before and during *130marriage by husband and wife for a collateral satisfaction of her dower in a Court of Equity, as well as in a court of law. For in that case, although the contract between Farrow and his wife was formally made and executed before their marriage, and in contemplation of it, and was to the effect that if it should take place, and she should be the longest liver, that she should have and receive after his death one-third of his personal estate in lieu of and in full satisfaction of her third or portion of his real or personal estate, the Chancellor in announcing his opinion after citing several reported cases referred to by the counsel in their argument, concludes his statement of the law of the case with the following citation : “In 1 Madd. Ch. Pr., 355. the law is thus summed up, that any provision, however inadequate or precarious it may be, which an adult before marriage agrees to accept in lieu of dower, will amount to a good equitable jointure." And the same qualification and distinction is thus indirectly, though clearly recognized by him from the beginning to the close of his opinion. In the case of Davila v. Davila, 2 Vern., 274, cited by them, the contract was made before marriage. Mr. Davila in consideration of the marriage with his intended wife, and of 1000 £. covenanted if his wife survived him, to pay her 1500 £. in a month after his decease, in full of dower, thirds, custom of London or otherwise, out of his real or personal estate. They were married and he afterwards died intestate and without issue, and his wife filed a bill against his administrator for a moiety of his personal estate under the statute for the distribution of intestate’s effects, and the marriage agreement was pleaded in bar, on which the plaintiff contended that it did not debar her from recovering a moiety of the personal estate; or that if she might not have the moiety of the personal estate and the 1500 £. she might have that of the two provisions which was most beneficial. But the Lord Chancellor held that by the words of the agreement she was tied down to accept the 1500 £. in full for what she might claim for dower or thirds, or by the custom of London, or otherwise, out of the real or personal estate. His Lordship therefore allowed the plea.
The case of Livingston v. Livingston, 2 Johns. Ch. Rep., 537, is no authority, I think, on the question now before us, because it did not involve a contract or agreement concerning dower or *131jointure, but was simply the case of a post-nuptial agreement between a husband and wife, the latter being seized in her own right in fee at the time of their marriage in May, 1809, of a house and lot (No. 56) in Greenwich street in the city of New York, upon which after the marriage the husband had expended in repairs and improvements $2,500. In April, 1814, they agreed that he should purchase another lot in her name and build a house thereon, and that the cost of erecting it should be paid out of the house and lot first mentioned on the sale of it for that purpose to be made when the new house was completed. The bill of complaint filed by the husband stated that in pursuance of the agreement in May, 1814, he purchased a lot (No. 51) in the same street for $6,000, which he paid out of his own money, and for which he took the deed in his wife’s name; that he erected a house on it in the building of which he expended more than $16,000 of his own money. That in September, 1815, they went to reside in it, and soon after, on the 21st day of the same month his wife suddenly died, while he with her concurrence was in treaty for the sale of the first mentioned house and lot. That she left two infant children, her heirs at law, to whom the legal estate in both houses and lots descended. The plaintiff alleged that the consideration for the agreement having then failed he was entitled to avoid it and consider the children as trustees for the plaintiff in regard to the second house and lot, and among other relief sought, prayed that the house and lot first mentioned might be decreed to be sold and the proceeds of the sale" of it after deducting costs might be applied to reimburse his expenses on the second house and lot. The answer on behalf of the children was by the clerk of the court, and as usual in such cases, was formal merely and admitted nothing as to the agreement, but the facts were proved as alleged in the bill, and the relief was granted and a decree entered for the sale of the house and lot first mentioned for the purpose before stated. The decision was by Chancellor Kent in the year 1817, who considered it as constituting under the circumstances a case of resulting trust in the children to whom the title to both of the houses and lots had descended on the death of the mother, for the benefit of the father who had bought the second lot in her name and built the other house upon it and paid for them with his own money on *132the faith of the agreement that as soon as it was completed the first mentioned house and lot was to be sold and the proceeds of the sale thereof were to be applied to the cost which he had incurred in erecting the new house- pursuant to it, and which would have soon been specifically completely complied with on the part of his wife, but for the accident of her sudden death while he was with her consent in treaty for the sale of the house and lot as agreed on for that purpose. And I think it worthy of remark that while in that case the just and equitable right and claim of the plaintiff to the relief prayed for was so strong and strikingly manifest, that the wife herself was not in court, as in the case now before us, objecting to or opposing the execution of the agreement after the death of the husband, but on the contrary was fully proved to be all the time consenting to it up to the time of her decease. And yet, as strong and peculiar as the facts and the equitable claim of the plaintiff in that case were, and as long as it has been since it was decided, it seems to stand alone without any other case like it in the books, on the extreme verge of even the jurisdiction of equity over the limited subject of post-nuptial contracts between husband and wife, for although it is referred to and recognized by Mr. Justice Story in his - work on Equity Jurisprudence as an authority on that subject in such a case, he classifies it with a few ■ other cases which under peculiar circumstances constitute exceptions to the principles of the common law in regard to contracts made between husband and wife after marriage, “ which,” he says, “ a fortiori, apply to pronounce them a mere nullity; for there is deemed to be a positive incapacity in each to contract with the other. But here again,” he adds, “although Courts of Equity follow the law, they will under particular circumstances give full effect and validity to post-nuptial contracts.” And among the three or classes of adjudged cases referred to for illustration of the particular circumstances under which this has been done, the case of Livingston v, Livingston is also included. 2 Sto. Eq. Juris. Sec. 1372.
But as I have before observed, the agreement in that case was not a contract between a husband and wife for a collateral satisfaction of dower, or a jointure in lieu of it, nor had it any of the elements or features of such a contract, and therefore the ruling in *133it can have but little, if any application to the question presented in the case now under consideration. And yet no other case I apprehend, can be found in the books in which even a Court of Equity has held valid and binding a contract of any kind made between a husband and wife after their marriage and substantially decreed a compliance with it against the latter, or her legal representatives after her death.
So in the case of Liles v. Fleming, 1 Dever., Eq., 185, the contract was not for a collateral satisfaction of dower, but the husband had before the marriage agreed with the wife that in case there should be a child of the marriage all the property to which she was entitled, either in possession or in action, should be settled upon her, and after their marriage and the birth of a child to them he confirmed it by giving her a written acknowledgment under his hand and seal in the following terms: “ Be it known to all whom it may concern, that I, Jacob Liles, of &c., having intermarried with Frances Holland, widow, &c., and by her having had one, son called Richard Liles, I do hereby certify that all the property which came by my said wife of every description I give to her and her heirs forever.” The bill in equity was by the wife against his executor and others after his death, and her claim was for personal property and money exclusively which she had at the time of the marriage, consisting in part of slaves, several of which he had bequeathed by his will to his children by a former marriage, and in it had made a very small provision for the plaintiff who had formally entered her dissent from it. The prayer was to have the defective instrument set up, and also for a distribution of the assets of the testator pursuant to the statute. The defendants in their answer put the plaintiff to the proof of the ante-nuptial agreement, and insisted if it was made that the plaintiff should be put to her election, contending that she could not claim under the agreement, and also her distributive share of the testator’s assets. But the court held upon the evidence and the proof specially referred to and stated in the opinion that the testator had declared and admitted that he had executed the paper in pursuance of his engagement entered into with her before the marriage, she was not to be put to an election, but was entitled to take under the agreement, and also her distributive share of the assets of the testator.
*134It is therefore manifest that the agreement in that case was not even a post-nuptial agreement pure and simple between a husband and wife to settle all the personal property owned by her at the. time of the marriage on her in a certain specified event which after-wards occurred, much less a post-nuptial contract for a collateral satisfaction of a wife’s claim of dower in the whole of her husband’s real estate.
But I will state in order to show that Livingston v. Livingston is not considered under the particular circumstances of that case an authority in the State of New York on a post-nuptial contract between husband and wife similar to the contract in the case before us, that is to say, for a collateral satisfaction of her right of dower or election under the statute of that State. I will refer to a recent case in the Supreme Court of that State in which it was decided that an agreement by a wife in articles of separation to release her dower in her husbands lands, will not discharge them therefrom, unless she elects to ratify the agreement after his death. Although she accepted and had been for many years during his life time, and still was since his death, in the enjoyment of the pecuniary provision for her maintainance therein given, she is not estopped from claiming dower after her husband’s death. The wife cannot release to her husband her dower right directly or indirectly. Gridet v. Brown, 3 Abbott’s New Cases, 295. By the articles of separation the quiet and undisturbed possession of the sum of three thousand dollars paid to her trustee named in them, and all her persona] property of which she was then or might , thereafter become possessed with the right to dispose of the same, as though she were a feme sole and unmarried, were guaranteed to her, and which she agreed to accept in payment and satisfaction of all and every claim on her part for or by reason of her intermarriage with him, for alimony, dower, right of dower or otherwise, and thereby released the lands whereof he was then seized from all dower and right of dower, and also all claim of dower in and to any land he might thereafter become seized of, and covenanted upon request to execute in the future and deliver to such person or persons _ as he or his heirs, executors or administrators might direct all necessary conveyances for the more complete release of any dower or claim of dower therein.
*135The action was against her and others for partition of lands of which her late husband was a partner owner at the time of his death, and the only subject of real contention in it was whether she should have dower in so much of the land as might be set off as the share of her deceased husband in it, and the court held that as far as the instrument purported to release her dower to her husband it was a nullity. Carson v. Murray, 3 Page, 483. That could only be done in law by her uniting with her husband in a conveyance of the land to a third party as provided for by statute. But it was urged in opposition to her claim of dower that she was equitably estopped by the agreement and the provision which she had received and enjoyed; or if not, that then the case came within the provision of the revised statutes of that State that “ If a pecuniary provision be made for the wife in lieu of dower, she shall make her election whether she will take such pecuniary provision, or be endowed of the lands of her husband, but she shall not be entitled to both. The court, however decided against both of these equitable defences and said that in order to put the wife to such election the pecuniary provision alluded to must in some way, by last will or otherwise, be tendered to her at the déath of her husband, or in other words, as was held in the case of Crain v. Cavana, 36 Barb., 410, “ that this equitable provision to bar dower must be a provision to take effect in possession or profit immediately on the death of the husband.” And the judgment was that Mary Ann Brown, the widow of the deceased husband, John D. Brown, was endowed of the land in question. The case of Livington v. Livington, it is true, was not even cited or referred to in that case by either the counsel or the court, but that could have only been because no one considered it to have any application to a contract for a collateral satisfaction of dower under the express provisions of the statute of that State.
The two American cases of Livingston v. Livingston and Liles v. Fleming and others were each decided on their own particular circumstances, and although neither of them involved the question of an equitable bar of the legal right of dower in real estate, they have each gone further perhaps, than any other case cited in compelling compliance with post-nuptial contracts between husband and wife in courts of equity, but the justice and equity of the *136claim of the complainant under the contract in each of those cases were peculiarly strong and exceptional in their character, and the failure of the relief asked for in either of them would certainly have been not only against equity and good conscience, but grossly unjust and inequitable to the complainant under the particular circumstances. But I must say that I have been unable to discover in the facts and circumstances of the case now before us any such analogy in principle to those cases, or any such injustice, hardship or wrong to the husband or his legal representatives to result from the failure of the contract in question, as would warrant a court of equity in compelling a compliance with it by the wife after his death against her will and consent, and the express election which she has since made in the court below under the provisions of the statute in such case made and provided.